United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF TRANSPORTATION,
)
FEDERAL AVIATION AUTHORITY,
)
NATIONAL HEADQUARTERS,
)
Washington, DC, Employer
)
___________________________________________ )
F.T., Appellant

Docket No. 15-1109
Issued: June 17, 2016

Case Submitted on the Record

Appearances:
C. Jude Iweange, Esq., for the appellant

Office of Solicitor, for the Director

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 20, 2015 appellant filed a timely appeal of a November 4, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective February 27, 2014.
1
2

5 U.S.C. § 8101 et seq.

Appellant requested oral argument. However, in a December 21, 2015 decision, the Board exercised its
discretion and denied appellant’s request for oral argument as her arguments could be adequately addressed in a
decision based on a review of the case record. Order Denying Request For Oral Argument. Docket No. 15-1109
(issued December 21, 2015).

FACTUAL HISTORY
On September 19, 2012 appellant then a 58-year-old systems accountant, filed a
traumatic injury claim (Form CA-1) alleging that on September 13, 2012 while in the
performance of duty she slipped and fell on a bathroom floor and injured her back, hip, neck,
shoulder, knees, legs, hands, and right ankle. She stopped work on September 13, 2012.
On November 5, 2012 OWCP accepted her claim for neck sprain, right hip and thigh
sprains, right knee and leg sprains, and lumbar sprain. Appellant was placed on the periodic rolls
and received appropriate compensation for injury-related disability.
In a March 13, 2013 report, Dr. Assaf T. Gordon, a treating Board-certified physiatrist
physician specializing in pain medicine, noted appellant’s history of injury and treatment. He
determined that appellant’s lumbar magnetic resonance imaging (MRI) scan revealed expected
age-related changes. Dr. Gordon diagnosed right knee sprain, sprain and strain other unspecified
sites, hip, thigh, and neck sprain and strain, and back strain, lumbar.
In an August 26, 2013 report, Dr. Jorge A. Mondino, an orthopedic surgeon and treating
physician, noted that appellant continued to have symptoms of the cervical and lumbar spine
sprains. He advised that appellant was undergoing therapy and having a great deal of pain in the
cervical spine and shoulders. Dr. Mondino also related that appellant was diagnosed with
fibromyalgia. He recommended that appellant stay off work and continue care with the pain
clinic.
In a November 19, 2013 report, Dr. Ai Huong Phu, Board-certified in physical medicine
and rehabilitation, advised that appellant was being seen for chronic pain to include facet
arthropathy, degeneration of lumbar intervertebral disc, lumbosacral radiculitis, and unspecified
myalgia. He advised that appellant was able to return to work four hours a day, no more than
three days a week with limitations on physical activities to avoid aggravating her pain. Dr. Phu
ruled out lumbosacral radiculitis based on electromyogram/nerve conduction studies of the lower
extremities. Dr. Phu indicated that her ability to return to full-duty work was to be determined
based upon her progress with treatment.
On November 8, 2013 OWCP referred appellant for a second opinion, along with a
statement of accepted facts, a set of questions, and the medical record to Dr. Mohammad
Zamani, a Board-certified orthopedic surgeon, determine whether appellant continued to have
residuals of, or any disability stemming from appellant’s accepted work injury.
Dr. Zamani, in his November 22, 2013 report, described appellant’s history of injury and
treatment and provided results on examination. He noted the neck and upper extremities
revealed no obvious deformity or pain on palpation in the cervical spine area with no
paravertebral muscle spasm or tightness. Dr. Zamani also advised that he found no click or
popping on range of motion. There was full active range of motion of the neck on flexion and
rotation. Extension of the neck was 20 degrees and appellant reported pain on extreme motion of
the neck. Range of motion of both shoulders, both elbows, both wrists, and both hands and
fingers were without deficit. Grip power was grade 5. Dr. Zamani found normal circulation and
sensation and reflexes with no measurable or visible atrophy. There was normal trunk alignment

2

and no thoracic tenderness. Although appellant reported pain from palpation of the lumbar area,
Dr. Zamani found no spasm or tightness. Appellant was able to walk a normal gait and walk on
tiptoe and heel. She had full range of motion of hips, knees, feet, and ankle. Appellant had
forward flexion of the back to 70 degrees, lateral tilt to 20 degrees, 20 degrees extension, 10
degrees rotation, and 45 degrees with pain on extreme flexion and extension. He advised that
appellant had been previously diagnosed with fibromyalgia and complained of pain all over her
body. Dr. Zamani reviewed the statement of accepted facts and the accepted conditions of neck
sprain, right hip and thigh sprains, right knee and leg sprains, and lumbar sprain. He determined
that the conditions were temporary aggravations. Dr. Zamani found that “total disability ceased
one week after the incident due to the fact that there was nothing seriously wrong, there was no
serious trauma, and it was a minor soft tissue trauma.” Regarding physical restrictions, he
advised that they would be attributable to preexisting conditions of fibromyalgia and neck
arthritis. Dr. Zamani advised that appellant was capable of returning to work with no
restrictions. He noted, however, that due to an arthritic condition she would be precluded from
heavy activity and heavy lifting over 30 or 40 pounds. Dr. Zamani explained that appellant’s
date-of-injury position was sedentary and would be able to perform it with no restrictions. He
completed the work capacity evaluation on December 24, 2003, advising no restrictions.
On January 24, 2014 OWCP issued a notice of proposed termination of wage -loss and
medical compensation benefits based on the report of Dr. Zamani, which established that
residuals of the work injury had ceased.
OWCP finalized the termination on February 27, 2014. It found that the weight of
medical evidence rested with Dr. Zamani and supported that appellant no longer had residuals of
the accepted work-related conditions.3
On March 4, 2014 appellant requested a hearing, which was held on August 12, 2014.
During the hearing, she explained that her examination with Dr. Zamani lasted only 10 minutes.
Appellant also believed he had not reviewed her medical records because she was in severe pain,
remained under medical care, and was still taking medication.
In a February 21, 2014 report, Dr. G. Hudson Drakes, an interventional pain medicine
specialist, noted appellant’s history of injury and treatment. He indicated that appellant’s injury
had contributed to her neck pain and also impacted her ability to function in the workplace.
Dr. Drakes also explained that he was concerned with Dr. Zamani’s report, as it appeared that he
had conducted a cursory examination. He recommended a functional capacity evaluation. He
found it difficult to dignify the rest of his conclusions with a response knowing it was necessary
to fully before rendering an opinion. Dr. Drakes recommended an independent medical
examination. OWCP received additional medical evidence, which included physical therapy
reports and copies of previously submitted reports.
By decision dated November 4, 2014, an OWCP hearing representative affirmed the
termination of benefits, but found that the medical evidence submitted after the termination was
sufficient to require further development. The hearing representative explained that a conflict of
3

In a February 27, 2014 decision, OWCP also denied authorization for epidurography injection, foramen epidural
injection, and fluroguide for spine injection.

3

opinion existed between Dr. Zamani and Dr. Drakes necessitating an impartial medical
examination with regard to any ongoing disability and need for medical care.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.4 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.5
ANALYSIS
In the instant case, OWCP accepted that appellant sustained sprain of the neck, right hip
and thigh sprains, right knee and leg sprains, and lumbar sprain.
In the November 19, 2013 report, Dr. Phu advised that appellant was being seen for
chronic pain to include facet arthropathy, degeneration of lumbar intervertebral disc, lumbosacral
radiculitis, and unspecified myalgia. He also advised that appellant was able to return to work
four hours a day, no more than three days a week with limitations on physical activities to avoid
aggravating her pain. Regarding her ability to return to full-duty work, Dr. Phu advised that was
to be determined based upon her progress with treatment.
OWCP referred appellant for a second opinion examination with Dr. Zamani, with regard
to any residuals of, or any disability from work resulting from appellant’s work injury.
In the November 22, 2013 report, Dr. Zamani found that there were no obvious
deformities of the neck and upper extremities, although he found pain on palpation in the
cervical spine area with no paravertebral muscle spasm or tightness. He opined that “total
disability ceased one week after the incident due to the fact that there was nothing seriously
wrong, there was no serious trauma and it was a minor soft tissue trauma.” Dr. Zamani
explained that physical restrictions would be attributable to the preexisting conditions of
fibromyalgia and neck arthritis. He indicated that appellant was capable of performing all
activity as usual prior to her fall without any restrictions. Dr. Zamani noted that she had an
arthritic condition that precluded heavy activity and heavy lifting over 30 or 40 pounds. He
explained that the job was sedentary and she was able to do it without restrictions. Dr. Zamani
opined that appellant had no residuals of the work injury as the current symptoms were related to
her pre-existing conditions fibromyalgia and neck arthritis. He completed the work capacity
evaluation on December 24, 2013, advising no restrictions. The Board finds that Dr. Zamani’s
opinion is well rationalized and represents the weight of the medical evidence regarding
appellant’s accepted conditions and ability to work. The Board also finds that at the time of the
termination there were no current reports from a treating physician to contradict Dr. Zamani’s
findings. In this regard, Dr. Phu supported appellant’s return to work on a part-time basis in his
4

Curtis Hall, 45 ECAB 316 (1994).

5

Jason C. Armstrong, 40 ECAB 907 (1989).

4

November 19, 2013 report. However, he did not provide any medical rationale to explain why
appellant’s continuing condition and disability were due to the accepted condition.6
Dr. Gordon provided diagnoses of right knee sprain, sprain and strain of other specified
cites, hip and thigh, neck sprain and strain, and lumbar strain. However, he neither related these
conditions to appellant’s September 13, 2012 employment injury, nor did he address the issue of
disability. The Board notes that medical evidence that does not offer any opinion regarding the
cause of an employee’s condition is of limited probative value on the issue of causal
relationship.7 As Dr. Gordon did not address causal relationship, the Board finds that his report
is of limited probative value.
Similarly, although Dr. Mondino reported that appellant continued to experience
symptoms about the cervical and lumbar spine areas, diagnosed fibromyalgia, and noted
continuing treatment for the cervical spine and shoulders, he too did not address causal
relationship. As such, his report is also of limited probative value.8 Additionally, as OWCP did
not accept fibromyalgia as resulting from the September 13, 2012 employment injury, it is
appellant’s burden of proof to establish causal relationship.9 This he has not done. No other
medical evidence contemporaneous with the termination of benefits provides medical rationale
in support of an ongoing, employment-related condition. Because appellant no longer had
residuals or disability related to her accepted employment condition at the time of the
termination, OWCP properly terminated entitlement to wage-loss compensation and medical
benefits effective November 17, 2013. Accordingly, its decision to terminate appellant’s
compensation and medical benefits shall be affirmed.
Counsel for appellant asserts that OWCP erred when it found that appellant was no
longer entitled to medical and wage-loss compensation and in denying further medical treatment.
However, as the Board has found these arguments are not supported by the evidence of record.
The Board also notes that regarding the issue of whether appellant established continuing
employment-related residuals or disability after the termination, an OWCP hearing
representative found a conflict in the medical evidence and remanded that aspect of the claim for
further medical development. Consequently, this issue is not presently before the Board as it is
in an interlocutory posture at this time.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
6

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
7

See, e.g., R.E., Docket No. 10-679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007).
8

Id.

9

See Jaja K. Asaramo, 55 ECAB 200 (2004).

10

See 20 C.F.R. § 501.2(c)(2) (there will be no appeal with respect to any interlocutory matter decided (or not
decided) by OWCP during the pendency of a case).

5

CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective February 27, 2014, as she had no residuals of her
work-related injury.
ORDER
IT IS HEREBY ORDERED THAT the November 4, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 17, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

